Citation Nr: 0622139	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-03 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 as a result of medical 
treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.  He died on May [redacted], 1975.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the Nashville, 
Tennessee, VA Regional Office (RO). 

In April 2005, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in January 2006.

A decision of the Board in May 1997, which is final, see 
38 U.S.C.A. § 7104(b) (West 2002), denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, to include claimed as a result of 
exposure in Vietnam to herbicides.  In March 2006, the Board 
received from the appellant additional evidence, including a 
statement of medical opinion by a private physician, which 
she is submitting to VA in an attempt to reopen her claim for 
service connection for the cause of the veteran's death.  The 
additional evidence on that issue, which is not inextricably 
intertwined with the current appeal, has been associated with 
the other documents in the veteran's claims file.  The issue 
which the appellant has now raised by submitting additional 
evidence of whether new and material evidence has been 
received to reopen the claim for service connection for the 
cause of the veteran's death is referred to the RO for 
appropriate action.    

FINDINGS OF FACT

1.  VA medical treatment of the veteran for carcinoma of the 
nasopharynx with metastases to the lungs and brain did not 
involve any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical treatment.
2.  The proximate cause of the veteran's death was not VA 
medical treatment or an event which was not reasonably 
foreseeable   

CONCLUSION OF LAW

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the appellant in December 2002 by the RO and in November 2005 
by the VA Appeals Management Center (AMC) in Washington, DC, 
satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein. 

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in death or additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the death or additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of death or additional disability was an 
event which was not reasonably foreseeable, compensation 
shall be awarded in the same manner as if such death or 
disability were service connected.  The requirement to show 
that the proximate cause of the veteran's death or additional 
disability was fault on VA's part or an event which was not 
reasonably foreseeable was added by amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 and applies to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.  As the appellant 
filed her claim after October 1, 1997, the amendments to the 
law apply to this case. 

To establish causation, the evidence must show that VA 
hospital care or medical or surgical treatment resulted in 
the veteran's death or additional disability.  Merely showing 
that a veteran received care or treatment and that he died or 
has an additional disability does not establish cause.  38 
C.F.R. § 3.361(c)(1).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused a 
veteran's death or additional disability, it must be shown 
that the VA hospital care or medical or surgical treatment 
caused the veteran's death or additional disability; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
during VA treatment is in each claim to be determined based 
on what a reasonable health care provider would have 
foreseen. The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

The veteran's death certificate listed his immediate cause of 
death as carcinoma of the nasopharynx with metastases to the 
lungs and brain.

When she asserted her claim of entitlement to compensation 
for the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 in June 2002, the appellant alleged that the medical 
treatment rendered by VA physicians to the veteran in the 
period from 1973 to his death in May 1975 was negligent or 
involved an error in judgment or lack of proper skill because 
the VA physicians should have ordered an X-ray of the 
veteran's chest earlier than they in fact did and, if they 
had ordered a chest X-ray earlier, the veteran's cancer of 
the lung would have been detected earlier and could have been 
treated to the veteran's benefit.  However, after VA obtained 
VA medical treatment records of the veteran, on VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
received in April 2004, the appellant's representative 
stated, "Reports have subsequently been received and there 
is no evidence of lung cancer in 1973 and consequently no 
evidence of an oversight or maltreatment rendering the above 
issue [entitlement to compensation for the veteran's death 
under 38 U.S.C.A. § 1151]  moot."  

In December 2005 a VA physician reviewed all of the pertinent 
medical records in the veteran's claims file, including the 
records of private and VA medical treatment for his last 
illness, and reported the following:  the veteran's lung 
cancer was secondary to nasopharyngeal cancer and not 
primary; the veteran had a chest X-ray in 1973 which was 
negative; during the veteran's course of VA medical treatment 
for nasopharyngeal cancer, cancer of the lung was found by a 
diagnostic study in 1974; and VA physicians quickly treated 
the lung cancer with appropriate radiotherapy and added other 
regimens to try to deal with the cancer which was 
metastasizing from the veteran's nasopharynx.  

The VA physician who performed the records review stated his 
opinion that it is not at least as likely as not that the 
veteran's death was related to any carelessness, negligence, 
lack of proper skill, error in judgment, or other fault on 
the part of VA medical personnel.  The appellant has not 
submitted any medical opinion in support of her appeal which 
is contrary to the conclusion reached by the reviewing VA 
physician in December 2005, nor has she asserted that any 
physician has ever stated a medical opinion contrary to that 
of the reviewing VA physician after consideration of the 
veteran's pertinent medical records.

The appellant has not contended and there is no competent or 
credible evidence of record tending to show that the 
proximate cause of the veteran's death was an event which was 
not reasonably foreseeable.   

There is thus no competent medical evidence of record in 
support of this appeal, and the Board finds that the only 
probative evidence on the question whether the VA medical 
treatment for cancer which the veteran received prior to his 
death involved fault and the question whether there was an 
event which was not reasonably foreseeable resulting in the 
veteran's death so as to entitle the appellant to 
compensation under 38 U.S.C.A. § 1151 would be competent 
medical evidence.  It is not clear from the record whether 
the appellant agrees with the statement made her 
representative in April 2004 that her claim on appeal is 
"moot" but, in any event, as a layperson without medical 
training or expertise, she is not qualified to provide a 
medical opinion on the determinative issues in this appeal, 
which require medical judgment.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence of record is against the 
claim of entitlement to compensation for the veteran's death 
under the provisions of 38 U.S.C.A. § 1151, and entitlement 
to that benefit is not established.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


